Citation Nr: 1508624	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  10-13 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for lower back strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel

INTRODUCTION

The Veteran had active duty service in the U.S. Army from June 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the RO in Philadelphia, Pennsylvania which, in pertinent part, denied the Veteran's claim for an increased rating for his service-connected low back strain.  Jurisdiction for the claim has since been transferred to the RO in St. Petersburg, Florida.

In January 2015, the Veteran testified at a Board hearing (Travel Board) before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record on appeal.  Additional evidence was submitted at the hearing, along with a waiver of RO consideration of this evidence.

As a final preliminary matter, the Board notes that this appeal was processed using the Veterans Benefit Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS record, there is another paperless, electronic record in the Virtual VA system which is associated with the Veteran's claims.  A review of the Virtual VA file reveals that the documents therein are duplicative of records already associated with the VBMS file, or irrelevant to the issue on appeal.  

The issue of entitlement to an increased rating for low back strain is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for an increased rating for lower back strain so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Board notes that the Veteran was last afforded a VA examination in February 2012 in order to determine the current nature and severity of his service-connected lower back strain.  However, at the January 2015 hearing, the Veteran described increased symptoms or worsened symptoms with regard to such disability.  Specifically, he testified that he was experiencing more frequent back spasms, incapacitation due to his back disability, reduction in range of motion, and an overall worsening of his back condition since his last VA examination.

The Board notes that the Veteran was previously afforded a VA examination in August 2008, in relation to his lower back strain.  At the January 2015 hearing, the Veteran and his representative referred to the August 2008 exam as the Veteran's most recent.  As explained above, the most recent exam was undertaken in February 2012.  However, a review of the August 2008 and February 2012 examinations show that there has been an increase in the Veteran's symptoms.  For example, at the 2008 examination, the Veteran reported no incapacitating episodes due to back pain.  In the 2012 examination, he reported experiencing no flare-ups that impact the function of his back.  At the January 2015 hearing, the Veteran testified that he has had days or weeks where he is unable to get out of bed due to his lower back strain. 

In addition, in 2008, the Veteran reported mild spasms upon examination.  In 2012, the examination report indicated the Veteran did not suffer from back spasms.  At the hearing, the Veteran testified that he experienced back spasms anywhere from 2 to 5 times a week.  

Further evidence of the Veteran's worsening symptoms is in his use of assistive devices used to walk.  In 2008, he reported occasionally using a cane.  In 2012, he reported using the cane constantly.  At the hearing, the Veteran testified to not only using a cane but also a walker to ambulate.

As worsening symptomatology has been described since his last VA examination, the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected lower back strain.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

In addition, the Veteran's claims file contains medical records from the Bay Pines, Florida VA Medical Center, dated through April 2014.  On remand, efforts should be made to obtain updated records of any VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Finally, the record reflects there may be other outstanding treatment records.  At the January 2015 hearing, the Veteran testified that he was seen regularly at a pain clinic in relation to his lower back strain.  Therefore, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider that has treated him for his lower back strain and, thereafter, such identified records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable the AOJ to obtain any additional VA or non-VA treatment records pertinent to the claim on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization so as to allow VA to obtain, any outstanding private records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  After obtaining all outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected lower back strain.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 5237.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail. 

The examination report must include ranges of motion of the lumbar spine, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 
The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the lumbar spine.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.
 
A rationale should be provided for any opinion offered.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).






